DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities. Claim 1 recites the limitation “a case body which is formed in a tubular shape having a first orthogonal direction orthogonal to a stacking direction of the plurality of battery cells as an axial direction of the case body… ”. The “first orthogonal direction” and the “axial direction of the case body” describe the same direction. The examiner suggests amending the claim to include only one of these descriptors to establish this direction or describing the first orthogonal direction is down the axis of the tubular shape of the case body. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites the limitation “a thickness of the cooling fin… ”. It is not clear which thickness the claim is referring to as claim 6 draws dependency on claim 1, which recites “a 
Claim 7 recites the limitation “an inner surface of the first side wall… an inner surface of the second side wall… ”. Claim 7 recites this after reciting “a pair of first wide walls” and “a pair of second side walls” so it is not clear what singular sides wall are referring to. The examiner suggests amending the claim to include the limitations “an inner surface of the first side walls… an inner surface of the second side walls…” to overcome this rejection.
Additionally, claim 7 recites the limitation "a thickness in the second orthogonal direction obtained by summing thicknesses of the second side wall and the cooling fin on the second side wall is equal to or less than a thickness of the first side wall in the stacking direction". It is unclear which cooling fin, and “thickness in the second orthogonal direction of the cooling fin”, which equates to the height of the cooling fin is required for the “summing thicknesses”. As claim 7 draws dependency from claim 1, claim 1 recites “a plurality of cooling fins” that protrude from the outer surface of the case body, and “protruding heights of the cooling fins [that] become higher moving toward a center… ”.  The examiner suggests amending the claim to recite as “a thickness in the second orthogonal direction obtained by summing thicknesses of the first side wall and the plurality of cooling fins… ”. Moreover, for the purposes of this Office Action, the examiner interprets the claim to require the maximum height of the cooling fins in for the summing thicknesses. 
Also in regards to claim 7, it is indefinite on which “second side wall” and “first side wall” is being referred to of the “pair of second side walls” and “pair of first side walls”. The 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 rejected under 35 U.S.C. 103 as being unpatentable over Allmann et al (US 2015/0200430 A1) in view of Nakamura (US 2009/0173559 A1). Hereinafter referred to as Allman in view of Nakamura.
Regarding claim 1, Allmann discloses a power storage module (“battery module” [0044]) comprising:
a plurality of battery cells stacked in one direction (“12” Fig. 2) and
a battery case which houses the plurality of battery cells (“14” Fig. 2, “housing” [0044]),
wherein the battery case includes: a case body which is formed in a tubular shape (“cylinder casing” [0042]) having a first orthogonal direction orthogonal to a stacking direction of the plurality of battery cells as an axial direction of the case body (direction going out of the page in Fig. 2), and of which an inside is a housing space that houses the plurality of battery cells (Fig. 2 – “14” houses plurality of “12”); and a plurality of cooling fins which protrude from an outer surface of the case body (“22” Fig. 2) and are arranged to be spaced apart in the stacking direction (Fig. 2 – where the plurality of “22” is spaced apart in the lateral direction of the page). 
Allmann does not disclose that the case body includes protruding heights of the cooling fins that become higher moving toward a center from both ends of the case body in the stacking direction.
	However, Nakamura discloses a plurality of battery cells stacked in one direction (plurality of “25” or “120” stacked in the “D” direction, Fig. 5), a battery case which houses the plurality of battery cells (“101” Fig. 5) and carries a plurality of cooling fins that protrude from an outer surface of the case body (“102” Fig. 5). Nakamura teaches a case body that includes protruding heights of the cooling fins that become higher moving toward a center from both ends of the case body (“102A” Fig. 6, [0092]). Furthermore, Nakamura teaches that the case body is structured this way to rectify the bias in temperature distribution of the plurality of battery cells ([0094]) where cooling performance at a portion of the case body can be made higher than at an end portion of the case body ([0066]) where heat more easily escapes, and so the central portion tends to keep more heat in ([0065]).

Regarding claim 2, Allmann discloses a power storage module (“battery module” [0044]) comprising:
a plurality of battery cells stacked in one direction (“12” Fig. 2) and
a battery case which houses the plurality of battery cells (“14” Fig. 2, “housing” [0044]),
wherein the battery case includes: a case body which is formed in a tubular shape (“cylinder casing” [0042]) having a first orthogonal direction orthogonal to a stacking direction of the plurality of battery cells as an axial direction of the case body (direction going out of the page in Fig. 2), and of which an inside is a housing space that houses the plurality of battery cells (Fig. 2 – “14” houses plurality of “12”); and a plurality of cooling fins which protrude from an outer surface of the case body (“22” Fig. 2) and are arranged to be spaced apart in the stacking direction (Fig. 2 – where the plurality of “22” is spaced apart in the lateral direction of the page).
Allmann does not disclose a case body that includes intervals between the cooling fins adjacent to each other in the stacking direction become smaller moving toward a center from both ends of the case body in the stacking direction.
However, Nakamura discloses a plurality of battery cells stacked in one direction (plurality of “25” or “120” stacked in the “D” direction, Fig. 5), a battery case which houses the plurality of battery cells (“101” Fig. 5) and carries a plurality of cooling fins that protrude from 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the case body of the battery case of Allmann in view of Nakamura by structuring the fins that are spaced apart from each other in the stacking direction have intervals between the cooling fins adjacent to each other become smaller moving toward a center from both ends of the case body in the stacking direction in order to achieve a power storage module battery case that is able to increase cooling performance at the central portion of the case body.
Regarding claim 3, Modified Allmann discloses all of the limitations for the power storage module as set forth in claim 1 above, and
wherein the case body is formed in a rectangular tubular shape having a pair of side walls disposed to be spaced apart in the stacking direction (Allmann Fig. 2 – outer lateral sides of “14”) and a pair of second side walls disposed to be spaced apart in a second orthogonal direction orthogonal to the stacking direction and the first orthogonal direction (Allmann Fig. 2 – walls that “18” are disposed on), and

Regarding claim 4, Modified Allmann discloses all of the limitations for the power storage module as set forth in claim 1 above, and
wherein the battery case further includes a partition wall (Allmann [0042] “wall 16” provided in between plurality of “12”) which is connected to an inner surface of the case body (Allmann Fig. 2) and partitions the housing space into a plurality of separate spaces arranged in the stacking direction (Allmann Fig. 2),
the partition wall is disposed in a central portion of the case body in the stacking direction (Allmann Fig. 2 – where a wall is disposed in the central area of 14), and
at least one cooling fin of the plurality of cooling fins arranged in the stacking direction overlaps the partition wall in a second orthogonal direction orthogonal to the stacking direction and the first orthogonal direction (Allmann Fig. 2 – where a “18” overlaps a central wall).
Regarding claim 5, Modified Allmann discloses all of the limitations for the power storage module as set forth in claim 4 above, and
wherein the partition wall is formed to extend in the second orthogonal direction (Allmann Fig. 2 – where the inner/central walls extend longitudinally),
both ends of the partition wall in the second orthogonal direction are connected to the inner surface of the case body (Allmann Fig. 2 – where inner/central walls connect with the walls provided with cooling fins “18”), and
a protruding height of the one cooling fin overlapping the partition wall is higher than a protruding height of another cooling fin adjacent to the one cooling fin in the stacking direction .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Allmann (Allmann in view of Nakayama) as applied to claim 1 above, and further in view of Hwang et al (US 2015/0147622 A1) which will be referred to as Hwang hereinafter.
Regarding claim 6, Modified Allmann discloses all of the limitations for the power storage module as set forth in claim 1 above, and wherein the battery case further includes a partition wall (Allmann [0042] “wall 16” provided in between plurality of “12”) which is connected to an inner surface of the case body (Allmann Fig. 2) and partitions the housing space into a plurality of separate spaces arranged in the stacking direction (Allmann Fig. 2),
the partition wall is formed to extend in a second orthogonal direction orthogonal to the stacking direction and the first orthogonal direction (Allmann Fig. 2 – where the inner/central walls extend longitudinally), and
both ends of the partition wall in the second orthogonal direction are connected to an inner surface of the case body (Allmann Fig. 2 – where inner/central walls connect with the walls provided with cooling fins “18”).
Modified Allmann discloses a thickness of the cooling fin which may vary across the battery module (Allmann [0046]), but does not disclose a thickness of the cooling fin in the stacking direction that is smaller than a thickness of the partition wall in the stacking direction. 
However, Hwang discloses a plurality of battery cells (“3” Fig. 2) and a battery case which houses the plurality of battery cells (“30” Fig. 2, “cartridge” [0023]), wherein the battery case includes a plurality of cooling fins which protrude from an outer surface of the case body 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the cooling fins of Modified Allmann, in view of Hwang, so that its thickness is smaller than the thickness of the partition wall in the stacking direction of the plurality of batteries in order to achieve a case body of a power storage module that is able to prevent lateral movement and transfer heat from the battery cells via the partition wall of larger thickness, and increase a heat exchange area via the cooling fins of smaller thickness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Allmann (Allmann in view of Nakayama) as applied to claim 1 above, and further in view of Kanai (US 2006/0183017 A1). Hereinafter referred to as Kanai.

Regarding claim 7, Modified Allmann discloses all of the limitations for the power storage module as set forth in claim 1 above, and wherein the case body has a pair of first side walls disposed to be spaced apart in the stacking direction (Allmann Fig. 3 – outer lateral sides of “28”) and a pair of second side walls disposed to be spaced apart in a second orthogonal direction orthogonal to the stacking direction and the first orthogonal direction (Allmann Fig. 3 - walls that “26” are disposed on),
an inner surface of the first side wall facing an inside of the case body is formed to be a flat surface orthogonal to the stacking direction (Allmann Fig. 3, which is a cross section of the tubular battery module, and the lateral walls extend out of the page, parallel to batteries “12”, which have flat lateral side surfaces),
an inner surface of the second side wall facing an inside of the case body is formed to be a flat surface orthogonal to the second orthogonal direction (Allmann Fig. 3, which is a cross section of the tubular battery module, and the lateral walls extend out of the page, parallel to batteries “12”, which have flat upper and lower surfaces), and
	the plurality of cooling fins protrude from each of outer surfaces of the pair of second side walls (Allmann Fig. 2 – where “18” is disposed on the top and bottom walls of “14”).
Modified Allmann does not explicitly disclose that the case body is formed in a square tubular shape, but does disclose that the case body may be formed in a polygonal tubular shape (Allmann “polygonal in cross section” [0024]) and a particular case body that is of rectangular shape (Allmann Fig. 2, [0042]). It would have been obvious to one having ordinary skill in the art at the time of filing to choose a square tubular shape since Allman discloses any polygon shape can be used. 

However, Kanai discloses a plurality of battery cells (“1” Fig. 2b) and a battery case which houses the plurality of battery cells (“5” Fig. 2a), and wherein the case body has a pair of first side walls disposed to be spaced apart in the stacking direction (“5c” and “5d” Fig. 2b) and a pair of second side walls disposed to be spaced apart in a second orthogonal direction orthogonal to the stacking direction and the first orthogonal direction (“5a” and “5b” Fig. 2b) wherein the second side walls are thinner than the first side walls (Fig. 2b). Kanai teaches that the case body has a structure such that a load can be applied to the plurality of battery cells and partition wall (“radiating members” [0042]) to suppress swelling of the battery cells during recharge and discharge by forcing the pair of first side walls in toward each other, securing the battery cells ([0042], Fig. 2b). 

Lastly, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) holds “that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.”).
	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721